Exhibit 10.3



EXECUTION VERSION

 



INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (this “Agreement”), dated as of
August 29, 2018, by Attis Industries Inc., a New York corporation (the
“Grantor”), in favor of MEF I, L.P., a Delaware limited partnership, FirstFire
Global Opportunities Fund LLC, a Delaware limited liability company, Hudson Bay
Master Fund Ltd., an entity formed in the Cayman Islands and Anson Investments
Master Fund LP, an entity formed in the Cayman Islands as secured lenders
(collectively, the “Secured Lenders”).

 

WHEREAS:

 

A. Reference is made to that certain Security Agreement, dated as of August 29,
2018 (the “Security Agreement”), entered into by and among the Grantor, the
other Debtors (as defined in the Security Agreement) as parties thereto, and the
Secured Lenders, which secures certain now existing and future arising
obligations owing to the Secured Lenders under the Transaction Documents (as
defined in the Purchase Agreement (as defined below)), as provided in the
Security Agreement;

 

B. Pursuant to the Security Agreement and that certain Securities Purchase
Agreement (the “Purchase Agreement”), entered into between the Grantor and
Secured Lenders, the Grantor is required to execute and deliver to the Secured
Lenders this Agreement;

 

C. Pursuant to the terms of the Security Agreement, the Grantor has granted to
the Secured Lenders, a security interest in substantially all the assets of the
Grantor, including all right, title and interest of the Grantor in, the IP
Collateral (as defined below); and

 

D. Capitalized terms used and not otherwise defined herein that are defined in
the Security Agreement or the Purchase Agreement shall have the meanings given
such terms in the Security Agreement or the Purchase Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Grantor hereby grants to the Secured Lenders, to secure
the Obligations (as defined in the Security Agreement), a continuing security
interest in all of the Grantor’s right, title and interest in, to and under the
following, whether presently existing or hereafter created or acquired:

 

1. Each United States and foreign trademark and trademark application,
including, without limitation, each United States federally registered trademark
and trademark application referred to in Schedule 1 annexed hereto, together
with any reissues, continuations or extensions thereof and all goodwill
associated therewith;

 

2. Each trademark license, including, without limitation, each trademark license
listed on Schedule 1 annexed hereto, together with all goodwill associated
therewith;

 

3. All products and proceeds of the foregoing items 1 through 2, including,
without limitation, any claim by the Grantor against third parties for past,
present or future infringement, misappropriation, dilution, violation or other
impairment of any trademark, including, without limitation, any trademark
referred to in Schedule 1 annexed hereto, any trademark issued pursuant to a
trademark application referred to in Schedule 1 and any trademark licensed under
any trademark license listed on Schedule 1 annexed hereto (items 1 through 3
being herein collectively referred to as the “Trademark Collateral”);

 







 

4. Each United States and foreign patent and patent application, including,
without limitation, each United States federally registered patent and patent
application referred to in Schedule 2 annexed hereto, together with any
reissues, continuations or extensions thereof and all goodwill associated
therewith;

 

5. Each patent license, including, without limitation, each patent license
listed on Schedule 2 annexed hereto, together with all goodwill associated
therewith;

 

6. All income, royalties, proceeds and liabilities of the foregoing items 4
through 5, including, without limitation, any claim by the Grantor against third
parties for past, present or future infringement, misappropriation, dilution,
violation or other impairment of any patent, including, without limitation, any
patent referred to in Schedule 2 annexed hereto, any patent issued pursuant to a
patent application referred to in Schedule 2 and any patent licensed under any
patent license listed on Schedule 2 annexed hereto (items 4 through 6 being
herein collectively referred to as the “Patent Collateral”);

 

7. If applicable, each United States and foreign copyright and copyright
application, including, without limitation, each United States federally
registered copyright and copyright application referred to in Schedule 3 annexed
hereto, together with any renewals, reversions or extensions thereof and all
goodwill associated therewith;

 

8. If applicable, each copyright license, including, without limitation, each
copyright license listed on Schedule 3 annexed hereto, together with all
goodwill associated therewith; and

 

9. All products and proceeds of the foregoing items 7 through 8, including,
without limitation, any claim by the Grantor against third parties for past,
present or future infringement, misappropriation, dilution, violation or other
impairment of any copyright, including, without limitation, any copyright
referred to in Schedule 3 annexed hereto, any copyright issued pursuant to a
copyright application referred to in Schedule 3 and any copyright licensed under
any copyright license listed on Schedule 3 annexed hereto (items 7 through 9
being herein collectively referred to as the “Copyright Collateral”; items 1
through 9 being herein (i.e., the Trademark Collateral, the Patent Collateral,
and the Copyright Collateral) collectively referred to as the “IP Collateral”).

 

The security interests granted under this Agreement are granted in conjunction
with the security interests granted to the Secured Lenders, pursuant to the
Security Agreement and the other Transaction Documents. The Grantor hereby
acknowledges and affirms that the rights and remedies of the Secured Lenders
with respect to the security interest in the IP Collateral made and granted
hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. Capitalized terms used but not defined herein have the respective
meanings ascribed thereto in the Transaction Documents.

 



 2 

 

 

Grantor shall give Secured Lenders prior written notice of no less than five (5)
Business Days before filing any additional application for registration of any
trademark and prompt notice in writing of any additional trademark
registrations, patent registration, or copyright registrations granted therefor
after the date hereof. Without limiting Grantor’s obligations under this
paragraph, Grantor hereby authorizes Secured Lenders unilaterally to modify this
Agreement by amending Schedules 1, 2, or 3 to include any future United States
registered trademarks, patents, copyrights or applications therefor of Grantor,
provided that Secured Lenders notifies Grantor in writing no more than five (5)
Business Days following such amendment. Notwithstanding the foregoing, no
failure to so modify this Agreement or amend Schedules 1, 2, or 3 shall in any
way affect, invalidate or detract from Secured Lenders’ continuing security
interests in all Collateral, whether or not listed on Schedule 1, 2, or 3.

 

Grantor hereby agrees that, anything herein to the contrary notwithstanding,
such Grantor shall assume full and complete responsibility for the prosecution,
defense, enforcement or any other necessary or desirable actions in connection
with their trademarks subject to the security interest hereunder.

 

This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart.

 

This Agreement is a Transaction Document. All notices, requests, demands and
other communications hereunder shall be subject to the notice provision of the
Purchase Agreement.

 

This Agreement shall be construed and enforced in accordance with, and all
questions concerning the construction, validity, interpretation and performance
of this Agreement and all disputes arising hereunder shall be governed by, the
laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. The parties hereto (a) agree that any legal
action or proceeding with respect to this Agreement or any other agreement,
document, or other instrument executed in connection herewith or therewith,
shall be brought in any state or federal court located within the City of New
York, New York, (b) irrevocably waive any objections which either may now or
hereafter have to the venue of any suit, action or proceeding arising out of or
relating to this Agreement, or any other agreement, document, or other
instrument executed in connection herewith, brought in the aforementioned courts
and (c) further irrevocably waive any claim that any such suit, action, or
proceeding brought in any such court has been brought in an inconvenient forum.

 

[SIGNATURE PAGE FOLLOWS]

 



 3 

 

 



IN WITNESS WHEREOF, the Grantor has caused this Intellectual Property Security
Agreement to be duly executed by its duly authorized officer thereunto as of the
date first set forth above.

 

  ATTIS INDUSTRIES INC.,   a New York corporation         By: /s/ Jeffrey S.
Cosman   Name:  Jeffrey S. Cosman   Title: Chief Executive Officer

 

[Signature Page to Attis Industries Inc. Intellectual Property Security
Agreement]

 

 

 

  

Acknowledged:       MEF I, L.P.,   a Delaware limited partnership, as Secured
Lender         By: /s/ Ari Morris   Name: Ari Morris   Title: Portfolio Manager
 

 

[Signature Page to Attis Industries Inc. Intellectual Property Security
Agreement]

 

 

 

 

 

Acknowledged:         Firstfire Global Opportunities Fund LLC,   a Delaware
limited liability company, as Secured Lender         By: /s/ Eli Fireman   Name:
Eli Fireman   Title: Managing Partner  

 

[Signature Page to Attis Industries Inc. Intellectual Property Security
Agreement]

 

 

 

 

Acknowledged:

 

      Hudson Bay Master Fund Ltd.,   an entity formed in the Cayman Islands, as
Secured Lender         By: /s/ Yoav Roth   Name: Yoav Roth   Title: Authorized
Signatory     Hudson Bay Capital Management LP not individually, but solely as
Investment Advisor to Hudson Bay Master Fund Ltd.  

 

[Signature Page to Attis Industries Inc. Intellectual Property Security
Agreement]

 

 

 

 

Acknowledged:       Anson Investments Master Fund LP,   an entity formed in the
Cayman Islands, as Secured Lender         By: /s/ Amin Nathoo   Name:  Amin
Nathoo   Title: Director, Anson Advisors Inc.  



 

[Signature Page to Attis Industries Inc. Intellectual Property Security
Agreement]

 

 

 

